Exhibit 10(g).1




AMENDED SCHEDULE OF EXECUTIVE OFFICERS WHO HAVE EXECUTED A POST-TERMINATION
AGREEMENT AND COVENANT NOT TO COMPETE IN THE FORM FILED AS EXHIBIT 10(p) TO THE
ANNUAL REPORT ON FORM 10-K OF THE COMPANY FOR THE FISCAL YEAR ENDED JANUARY 31,
2011 (this "Amended Schedule")


This Amended Schedule amends the Schedule of Executive Officers Who Have
Executed a Post-Termination Agreement and Covenant Not to Compete that followed
the form of Post-Termination Agreement and Covenant Not to Compete originally
filed by Wal-Mart Stores, Inc. as Exhibit 10(p) to its Annual Report on Form
10-K for the year ended January 31, 2011, as filed on March 30, 2011 (the "Form
Agreement"). This Amended Schedule is included pursuant to Instruction 2 of Item
601(a) of Regulation S-K for the purpose of setting forth the details in which
the specific agreements executed in the form of the Form Agreement differ from
the Form Agreement, in particular to set forth the persons who, with Wal-Mart
Stores, Inc., were parties to Post-Termination Agreements and Covenants Not to
Compete in such form as of January 31, 2017.


Executive Officer Who is a Party to such a Post-Termination Agreement and
Covenant Not to Compete
Date of Agreement
Value of Restricted Stock Award Granted in Connection with Agreement
Daniel J. Bartlett
May 16, 2013
Not Applicable
M. Brett Biggs
September 21, 2010
$500,000
David Chojnowski
November 16, 2016
Not Applicable
Gregory Foran
July 23, 2014
Not Applicable
John R. Furner
May 7, 2011
Not Applicable
Jeffrey J. Gearhart
June 11, 2013
$1,500,000
C. Douglas McMillon
January 19, 2010
$2,000,000
Jacqueline P. Canney
June 26, 2015
Not Applicable










